AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Pageloft “3 |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

Vv. (For Offenses Committed On or After November 1, 1987)
Gilberto Alejandro Soto-Cruz | Case Number: 3:19-mj-24070

 

Frank Torres Nforell” fs g a jos pes,

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant's Attorney f i ft -, tp
REGISTRATION NO. 89528298
OCT 9 8 2019
THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint an, ChE RIK LIS DIST AE COURT
SOOT ERA Se PSL TP Lae TY
1 was found guilty to count(s) BY DEPUTY
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) _ i

C] The defendant has been found not guilty on count(s)
C1 Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of;
*, s/f .

/CKTIME SERVED oO days

 

>] Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of.arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
- of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 3, 2019

 

Date of Imposition of Sentence

fc
\ “a. | . ~~ | 1
Received he We “o J awit, Z a low,

DUSM aa HONORABLE RICHARD L. PUGLISI
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy 3:19-mj-24070

 

 
